SMITH, J.
(dissenting). While I concur in the general principles announced in the majority opinion, I believe they are misapplied in. this case. The statement in the opinion that there are “allegations intermingled in the same complaint, showing that Mary Sando as an individual has,, or claims to have, an interest in the same subject-matter of suit that would constitute a cause of action in her favor for the recovery of the same moneys,” I think is not warranted by any allegation of the complaint. The only allegations referring to Mary Sando as an individual are that she is the wife of Oluf Sando, insane, and one 'of his heirs,, dependent upon his estate and property for support, and has no other means of support; that Mabel 'Sando, a .daughter, is likewise an heir and dependent upon the same support, and that both Mabel and plaintiff have been at all times and now are residents and citizens- 'of the United States. The right of' any county to be reimbursed out of an insane person’s estate for the expense of treatment and maintenance of such insane person in the hospital for the insane is founded upon section 544 of the Political Code. But under that section, the right to- reimbursement exists only where the insane person had no heirs within the United States dependent upon the estate for support. Evidently the theory of ■the complaint is 'that the estate of Olu-ff Sando was not liable under this statute, for the reason that 'his wife, Mary Sando, and his daughter, Mabel Sando, are and were his heirs, residing- within the United States, and dependent upon his estate for support. It iseems perfectly plain that these allegations were inserted to show the non-liability of the estate, and mot upon the theory that Mary Sando as an individual was entitled to recover from the defendant ■count}'- money alleged to have been wrongfully paid out of the estate. It is elementary that insanity in no- manner changes the legal title to or status of property possessed by the insane per*563son. Nor 'does the fact that a guardian may be appointed to administer the property of an insane person divest or affect the legal title. The suit could only have been brought with the view of restoring to the 'estate of the insane husband moneys alleged to have been wrongfully taken from it.
The effect of the order appealed from is to force Mary San do to become a party plaintiff in her individual capacity as well as in 'her representative capacity, thus compelling her, in effect, to come (before the trial court with a claim absolutely adverse to- the property rights of her insane husband — and this under the theory that our modern practice requires all controversies to “be settled in one single suit.” If this rule is to obtain, every trustee of an express trust may join in the same action and litigate his claim that trust property which he seeks to recover belongs to himself as an individual, and thus take his chances of obtaining a judgment ■barring the rights of bis -cestui que trust. This is precisely the attitude into- which Mary Sando is forced by the logic of the majority opinion. I submit that -such a holding will subject this court to- just judicial criticism.
A guardian, who has a personal interest in a controversy adverse to the interest of -the ward cannot represent his ward, either as plaintiff or defendant. Roodhouse v. Roodhouse, 132 Ill. 360, 24 N. E. 55, 22 Am. St. Rep. 539; Walker v. Smyser, 80 Ky. 620; Sandoval v. Rosser (Tex. Civ. App.) 26 S. W. 930; Mathewson v. Sprague, 16 Fed. Cas. 9,278, 1 Curt. 457. In Dias v. Phillips, 59 Cal. 293, plaintiff brought an action in his individual right, and also in his representative capacity as- ex-ecuto-r. Defendant demurred to the complaint. The court said:
“The question was- raised -by the demurrer whether the suit ■was properly brought -by the plaintiff in a double capacity, and we think the objection to- the -complaint should have been sustained. The right of action was in him or in the estate, and not in -both.”
In Byrne v. Byrne, as administratrix, etc., 94 Cal. 576, 29 Pac. 1115, 30 Pac. 196, Mary F. Byrne in her individual capacity brought action against herself as administratrix of the estate of her -deceased father. A creditor of the estate intervened in the action and objected to the introduction of any evidence on the ground that plaintiff do-uld not be entitled to- any relief whatever. The court held 'her to- be disqualified, by her personal interest, to *564represent ¡the ¡interests of the 'heirs and creditors of the estate. The same principle was applied in Perkins v. Ipsam, 11 R. I. 270.